By the Court.

Warner, J.
delivering the opinion.
[1.] The objections urged against the will of the testator in this case, are precisely the same as were urged before this Court, in the case of Vance vs. Crawford, in opposition to the will of Marshall Keith. It was held by this Court in that case, that it is not against the policy of the State of Georgia, for the owner of slaves to remove them out of the State for manumission, and that he may direct it to be done by will. In the case of Jordan vs. The Heirs of Bradley, (Dudley’s Rep. 170,) the same decision was made by the Judges in convention. We have examined the question as decided in both of the cases above referred to, and with increased confidence, re-affirm the judgment of the Court in Vance against Crawford. In that case, as in this, there was a bequest to the slaves by the testator of a portion of his property, which was held to have been a valid Request. 4 Geo. Rep. 446.
Let the judgment of the Court below be affirmed.